 88DECISIONS OF NATIONAL LABOR RELATIONS BOARDheavy-equipment operators, they comprise the Employer's entire op-erating complement.Having concluded that, the heavy-equipmentoperators are entitled to separate representation, we find that thelaborers and truckdrivers also constitute an appropriate unit. +The Employer contends that it has 11 foremen who should be ex-cluded as supervisors from'any unit found to be appropriate.Operat-ing Engineers does not claim any of these individuals but Laborersrefused to take a position with respect to the supervisory status ofthese individuals, who are in charge of the "crews which function 'atthe various jobsites. It is clear from the record that these foremenpossess authority to hire, discharge, transfer, and assign work to theemployees in the crews assigned to them.We find that they are super-visors under the Act.Accordingly, we find that the following units are appropriate forpurposes of collective bargaining within the meaning of Section 9 (b)of the Act :(a)All operators of power-driven equipment, including crane, back'hoe, shovel, bulldozer, compressor and pump operators, and mechanics,but excluding all other employees, clerical 'employees, professionalemployees, guards, and supervisors as defined in the Act.(b)All laborers and truckdrivers, but excluding operators ' ofpower-driven equipment, mechanics, clerical employees, guards, andsupervisors as defined in the Act.[Text of Direction of Elections omitted from publication.]9Sto2{m Valley Empire Electrio Association,122 NLRB 92.International Longshoremen's& Warehousemen'sUnion; andLocals 6, 10, 34, 54, and 91, International Longshoremen's "&Warehousemen'sUnionandUnited States Steel Corporation.Case No. 2O-CD-136.Debember 15, 1964DECISION AND DETERMINATION OF DISPUTEThis is a proceeding under Section 10(k) of the National LaborRelations Act, as amended, following the filing of charges by UnitedStates Steel Corporation (herein called the Employer) under, Section8(b) (4) (D).The charges as amended allege, in, effect, that, Inter-nationalLongshoremen's & Warehousemen's Union and, its Locals 6,10, 34, 54, and 91 (herein called the Respondents) inducedemployeesof. the Employer and others to refuse to performservicesfor. "theEmployer, and threatened and coerced it in order,to force the150 NLRB No. 17.+ INT'L LONGSHOREMEN'S & WAREHOUSEMEN'S UNION89Employer to assign the work of unloading the vessel, SSColumbia,tomembers of the Respondents rather than to members of UnitedSteelworkers'of America, AFL-CIO.'A hearing was held on August4, 5, and 6, 1964, before Hearing Officer James S. Jenson. All partiesappeared and were afforded full opportunity to be heard, to examineand cross-examine witnesses, and to adduce evidence bearing on theissues.The rulings of the Hearing Officer made at the hearing arefree from prejudicial error and are hereby affirmed. Briefs filed bythe Respondents, the Steelworkers, and the Employer have been dulyconsidered?Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-mem-ber.panel [Members-Leedom, Fanning, and Jenkins].`.Upon the entire record in this proceeding, the Board makes thefollowing findings :I.THE EMPLOYER INVOLVEDUnited States Steel Corporation is a New Jersey corporationengaged in the manufacture of steel and steel products at plantslocated throughout the various States of the United States, includingthe Pittsburg Works at Pittsburg, California.The Pittsburg Worksis engaged in the manufacture of steel products from semifinishedsteel which it sells and distributes to its customers, including defensecontractors.During the past year, in the course and conduct of itsbusiness operations, the PittsburgWorks received goods, supplies,and materials valued in excess of $1,000,000 which were shippeddirectly from sources outside the State of California, and shippedmanufactured products valued in excess 'of $1,000,000 directly topoints outside the State of California.We find that United States Steel Corporation is an employerengaged in commerce within the meaning of the Act, and that it willeffectuate the policies of the Act to assert jurisdiction in thisproceeding.II.THE LABOR ORGANIZATIONS INVOLVEDInternationalLongshoremen's& Warehousemen's Union, andLocals 6, 10, ,34, 54, and 91, International Longshoremen's & Ware-housemen's Union, and United Steelworkers of America, AFL-CIO,and United Steelworkers of America, Local 1440, AFL-CIO, are,labor organizations, within the meaning of the Act.1United Steelworkers of America and Its Local No. 1440(herein called the Steelworkers)were permitted to intervene and participate in the hearing2 The Employer's request for oral argument is hereby denied as, in our opinion, therecord,including the briefs,adequately presents the issues and positions of the parties. 90DECISIONS OF NATIONAL LABOR RELATIONS BOARDIII.THE DISPUTEThis dispute relates to the operation of unloading steel billetsfrom the Employer's ship at the Employer's Pittsburg Works dock.The particular dispute before the Board in this proceeding involvesalleged efforts by the Respondents to halt the Employer's operationand prevent members of the Steelworkers from performing this workwhich is claimed by the Respondents.From the early 1930's until the end of 1951, Columbia Steel Com-pany, a wholly owned subsidiary of United States Steel Corporation,operated the PittsburgWorks, as well as iron works at Ironton,Utah, and Torrance, California. In 1951, Columbia was merged intoUnited States Steel Company, another wholly owned subsidiary ofthe Employer, and at the end of 1952, United States Steel Companywas in turn merged into the Employer, United States Steel Corpo-ration,which now operates these three iron works, including thePittsburg Works.In 1942 the Steelworkers was certified by the Board as exclusiverepresentative of all the employees at Pittsburg Works, Pittsburg,California,TorranceWorks, Torrance, California, and IrontonWorks, Ironton, Utah .3 Since that time the Steelworkers has repre-sented these employees under successive collective-bargaining con-tracts.The current contract, which covers a unit of all productionand maintenance employees at these locations, expires May 1, 1965.4The Respondents have no contract with the Employer nor have theyever been certified for these employees.The Pittsburg Works is a large steel mill located in a 400-acretract.It produces a full line of steel products except for plate andheavy products.The finished products are manufactured out of steelbilletswhich, prior to February 15, 1964, were produced in Pitts-burg Works' own open-hearth furnaces.Prior to 1964 scrap metalwas transported by the plant's railroad service to the open-hearthfurnaces where it was melted down and molded into ingots ; theingots were transported to the soaking operation, then rolled intobillets.The billets were stored until transported to the finishingmills on the premises where they were heated again and made intofinished products-sheet products, tinplate, coated and uncoated wire,and wire products.The steel in its various forms was transportedfrom one process to another by overhead cranes, railroad cars, trucks,and tractors.For this purpose, the Employer had 95 cranes-803 Columbia Steel Company,42 NLRB 1125.4 The unit is described in the current contract as "all individuals occupying production,maintenance,and hourly rated nonconfidential clerical jobs employed in and about theCompany's steel-manufacturing and by-product coke plants...[excluding]individualsoccupying salaried, watchmen,guard or confidential clerical positions, or supervisory posi-tions of foreman level and above." INT'L LONGSHOREMEN'S & WAREHOUSEMEN'S UNION91inside overhead cranes with a capacity of from 25 to 90 tons, 5 out-side overhead cranes on runways ranging in capacity from 5 to 15tons, and 10 mobile cranes which rotate 360° on an axis, the tonnagecapacity of which is not revealed in the record.On February 15, 1964, the open-hearth furnaces of the PittsburgWorks were shut down in compliance with a regulation of the SanFrancisco Bay Area Air Pollution Control District.As a result, theprimary rolling mill which produced the billets ceased operations. Inorder to continue production the Employer began to bring in all steelbillets from its other plants throughout the country by rail and ship.Steel billets weighing 15 tons are now brought to the Pittsburg Workson the SSColumbia,a vessel currently owned and operated by theEmployer.TheColumbiamakes a round trip between the east coastand the Pittsburg dock every 38 days, is used for the sole purposeof carrying such billets to the Pittsburg Works, and carries nothingon the return trip.-'The Employer installed two new rotating "whirley" cranes at thePittsburg Works dock for the purpose of unloading the vessels trans-porting the steel billets.Railroad tracks have also been installed onthe pier, and' when the vessel is not in port the same cranes are usedto unload material from railroad cars which are run onto the pier.The vessel, as well as the railroad cars, are unloaded at the dock bya crew of crane operators and hookers, regularly employed in the pro-duction and maintenance unit represented by the Steelworkers. Theseemployees perform the same work and utilize the same skills in theseoperations as they do in their regular assignments throughout theplant loading and unloading railroad cars, trucks, and tractors.Until 1956 ships owned by Isthmian Steamship Company, a com-mon carrier subsidiary of the Employer, occasionally called at theEmployer's pier at the Pittsburg Works and were unloaded withshipside cranes by the Respondents and Pacific Maritime Association,of which Isthmian was a member. The dock was not used between1956 and 1964.On January 30, 1964, shortly before the first scheduled landing ofthe SSColumbiaat the PittsburgWorks dock, the RespondentInternational Union sent the Steelworkers a letter stating that theRespondent had learned that the work of unloading the vessel hadbeen assigned to the Steelworkers' members but that the Respondentwas the proper organization to represent the workmen on this job.Representatives of the Steelworkers and Respondent Internationalmet thereafter and discussed the disputed work assignment.When5It was anticipated at the time of the hearing that a second vessel owned and operatedby the Employer would commence operations in September 1964 in the same manner asthe SSColumbia,solely to transport steel billets from other plants of the Employer tothe Pittsburg Works. 92DECISIONSOF NATIONALLABOR RELATIONS BOARDthe Steelworkers reiterated their determination to perform the workassigned to them, the Respondent's representative threatened topicket.During this same period the Respondent International alsocommunicated with the Employer by wire and telephone declaring itsdesire to be assigned the work of unloading the ship.When the SSColumbiadocked on February. 19, 1964; the Respond-ent Locals placed pickets at the gates of the Pittsburg Works, carry=ing signs with legends protesting the assignment -of the unloadingwork to the Steelworkers, and passing out leaflets to the employeespresenting the Respondents' views on the disputed work assignment.The pickets remained at the gates for the duration of the unloadingof the vessel.Thereafter, the SSColumbiawas unloaded in April,May, and July by employees represented by the Steelworkers, andeach time the Respondents picketed.The May landing of the SSColumbiawas delayed 5 days because it was met by a picket boatof the Respondent as it entered San Francisco Bay.When the ves-sel did land, on May 13, 1964, the Employer's gates were. the scene ofmass picketing which prevented some of the Employer's employees,aswell as employees of its contractors performing work -on thepremises, 'from going to work at the Pittsburg Works.The masspicketing was discontinued as a result of a 'State court proceeding.IV. CONTENTIONS OF THE PARTIES1.The Employer contends that the work of unloading the ' SSColumbiashould be awarded to its employees to whom it has beenassigned, because the work is a phase of the manufacturing process,and the employees engaged in such work should be included in theproduction and maintenance unit for which the Steelworkers is thecertified, contract representative.The Employer further contendsthat steelworkers are better qualified to perform the work than mem-bers of the Respondents, that the work is safely and more efficientlyperformed by its own employees, and that it is the area practice thatsuch work be performed by an employer's own employees.2.The Respondents contend that the unloading of ships with"whirley" cranes is typically and traditionally longshoremen's workand has been so recognized by the Board in cases such asInternationalLongshoremen's and Warehousemen's Union, Local No. 19 (AmericanMail Line Ltd., et al.),144 NLRB 1432;International Longshore-men's and Warehousemen's Union, et al. (Albin Stevedore Company,etal.),144 NLRB 1443; andInternational Longshoremen's andWarehousemen's Union, et al. (Howard Terminal),147 NLRB 359.Respondents contend they have jurisdiction over this work on thebasis of their constitution covering all unloading of ships, and thatthe work can be more safely performed by longshoremen.' Theypoint out that all unloading at the Pittsburg Works dock prior to INT'L LONGSHOREMEN'S & WAREHOUSEMEN'S UNION931964 was done by. longshoremen, and contend that the work is notcovered by the Steelworkers' certification or contract.3.The Intervenor made 'substantially the same contentions as theEmployer, and asserted, in addition, that award of the disputedwork to members of the Respondents would result in a loss of jobsby members of Steelworkers but an award to Steelworkers would notresult in any job. loss for longshoremen as they have never donethis work.V.APPLICABILITY OF THE STATUTEBefore the Board may proceed to a determination of dispute pur-suant to Section 10 (k) of the Act, 'it must be satisfied that there isviolated.As described more fully above, representatives of the RespondentInternational Union notified both the Employer and the Steelworkersof its claim to unload the SSColumbiaat the Employer's PittsburgWorks dock and informed the Steelworkers of its intent to picket ifthework were assigned to members of the Steelworkers.TheRespondent Locals' pickets were stationed at the plant gates duringeach of the ship's four calls with signs, and leaflets were distributedprotesting unloading of the cargo by Steelworkers. In May theRespondent Locals met the SSColumbiain San Francisco Bay witha picket boat thereby delaying its landing, and the RespondentLocals' use of mass picketing prevented employees of the Employerand of its contractors from working.The picketing took place onlyduring the times 'the ship was in port being unloaded by the mem-bers of the Steelworkers. In these circumstances, we find reasonablecause to believe that Respondents caused or were responsible for thework stoppages which occurred in May.We further find that an object of the stoppages was to force orrequire the Employer to assign the disputed work to longshoremenrepresented by Respondents, rather than to 'employees representedby Steelworkers.We conclude, therefore, on the basis of the entirerecord, that there. is reasonable cause to believe that a violation ofSection 8(b) (4) (D) has occurred, and that the dispute is properlybefore the Board for determination under Section 10 (k) of the Act.6VI. THE MERITS OF THE DISPUTEAs stated in theJ. A. Jonescase,? we shall, pursuant to the SupremeCourt'sColumbia Broadcasting Systemdecision," determine in eachoLocal 991,International Longshoremen'sAssociation,AFL-CIO, etat (Union CarbideChemical Company, Dav18ionof Union CarbideCorporation),137 NLRB 750.4 International AssociationofMachinists, Lodge No. 1743, AFL-CIO (J. A. Jones Con-struction Company),135 NLRB 1402.8N.L R.B.v.Radio & Televtozon.Broadcast Engineers Union, Local 1219, etc.(ColumbiaBroadcasting System),364 U S 573. 94DECISIONS OF NATIONAL LABOR RELATIONS BOARDcase presented for resolution under Section 10(k) of the Act theappropriate assignment of the disputed work only after taking intoaccount and balancing all relevant factors.In the instant matter, the parties have urged, and we have con-sidered,many factors as relevant to the Board's determination ofthis dispute.Some of these factors weigh in favor of an award tolongshoremen, some favor an award to steelworkers.The Respondents in their constitution assert jurisdiction over "allworkers employed in the loading and unloading of vessels, and opera-tions incidental to such loading and unloading."Moreover, theunloading of ships on the Pacific coast is traditionally performedby longshoremen.However, this practice does not appear to beclearly established with regard to the unloading of cargo from aship, where both the ship and cargo are owned by an employer, at adock also owned by that employer and located on its premises, as inthe instant case .9The work in dispute is a new operation. Steel billets had neverbeen unloaded from a ship at the Pittsburg Works dock prior to1964, all such billets having been manufactured on the premises orreceived in, and "unloaded from, railroad cars and trucks.Whilemembers of the Respondents had at one time been employed by acommon carrier subsidiary of the Employer in unloading a differenttype of cargo from ships owned by the subsidiary, they have receivedno such employment at this dock for the past 8 years, and the carrieris no longer a subsidiary of the Employer.Employees representedby Steelworkers, on the other hand, have been unloading theEmployer's ship at the Pittsburg Works dock ever since that opera-tion began, and have done it safely and to the Employer's satisfac-tion.Award of the work to Respondents' members would thereforeresult in a further loss of jobs to Steelworkers' members, who lost124 jobs when the billet-manufacturing operation was closed; whereasan award to Steelworkers' members would not entail a job loss tolongshoremen because they have never performed this work.The Respondents have no contract with the Employer.AlthoughtheSteelworkers is the certified, contract representative of theEmployer's production and maintenance employees, neither its cer-tification nor its contract specifically cover the work of unloading6The cases relied on by the Respondents in support of its contention that the Boardhas recognized its claim to this type of work, cited in paragraph IV, above, are dis-tinguishable because,enteralga,those cases involved unloading ships at commercial docksfor shipping and stevedoring companies which were members of the Pacific Maritime Asso-ciation.The Employer herein is not a member of PMA, and the latter's collective-bargaining agreement with the Respondents recognizes an exception for the type of workinvolved in the instant caseSee the Pacific Coast Longshore Agreement, 1961-66, sec.1.46, page 5, which provides as follows "Where a nonmember of the Associationhas con-trol over the cargo at its premises or on its vessel, such nonmember's regularemployeesmay perform work assigned to longshoremen herein while such cargo is out of the controlof any member." INT'L LONGSHOREMEN'S & WAREHOUSEMEN'S UNION95ships with"whirley" cranes,jobs which came into existence afterthe certification was issued and after the current contract was exe-cuted.However, the job descriptions of the disputed work aresubstantially identical with those of other jobs included in the pro-duction and maintenance unit coveredby theSteelworkers'contract.Moreover,althoughlongshoremen on the Pacific coast are experi-enced in the unloading of ships with"whirley" cranes,the Employ-er's employees are experienced in the similar operation of unloadingtrucks and railroad cars with large rotating cranes, and in liftingthe extremely heavy steel billets involved,whereas the longshoremenmembers of these Respondents are not.With respect to efficiency and economy of operation longshoremenwould have to be transported a considerable distance for intermittentemployment performing only work directly related to the unloadingof the ship during its infrequent visits.On the other hand, theunloading of the ship merely complements the work of the steel-workers, as they are permanently and regularly employed on thepremises in loading and unloading railroad cars on the same dockwith the same cranes, and loading, unloading,and moving steel atother locationson the Employer's premises.In these circumstances,'the Respondents'claim, based for the mostpart on its general jurisdiction,is outweighed by the factors pre-sented above which favor the Steelworkers'claim.On the merits,therefore,we find that there are overriding factors in support ofUnited States Steel Corporation's assignment of the disputed workto employees in its existing production and maintenance unit repre-sented by the Steelworkers.Accordingly,we shall award the workin the instant case to the production and maintenance employeesrepresentedby the Steelworkers rather thanto longshoremen repre-sented by the Respondents.In making this determination, we areassigning the disputed work to employees represented by the Steel-workers' but not to that labor organization or its members 10DETERMINATION OF DISPUTEUpon the basis of the foregoing findings, and the entire record inthe,case, the Board makes the following determination of dispute,pursuant to Section10(k) of the Act :1.Employees employed in the production and maintenance unit atthe United States Steel Corporation's Pittsburg Works, Pittsburg,California,plant, currently represented by Local No.1440,Unitedto In reaching this determination,Member Leedomdoes not deem the loss-of-job questionamaterial consideration.See his dissent inPhiladelphia Typographical Union, LocalNo2 (Philadelph4a Inquirer etc.),142 NLRB 36, 44-47.775-692-65-vol. 1508 96DECISIONS OF NATIONAL LABOR RELATIONS BOARDSteelworkers of America, AFL-CIO, are entitled to unload theEmployer's cargo from the Employer's ships at the Employer's Pitts-burg Works' dock.2.Accordingly, International Longshoremen's & Warehousemen'sUnion, and Locals 6, 10, 34, 54, and 91, affiliated with InternationalLongshoremen's and Warehousemen's Union, are not and have notbeen lawfully entitled to force or require United States Steel Corpo-ration to assign the unloading of the Employer's cargo from theEmployer's ships at the Employer's dock at Pittsburg, California, tomembers of said organization.3.Within 10 days from the date of this Decision and Determina-tion of Dispute, Longshoremen's & Warehousemen's Union, andLocals 6, 10, 34, 54, and 91, all affiliated with International Long-shoremen's andWarehousemen's Union, shall notify the RegionalDirector for Region 20, in writing, whether or not they will refrainfrom forcing or requiring United States Steel Corporation to assignthe work in dispute to their members rather than to employees ofthe Employer.Cosmodyne Manufacturing CompanyandInternational Brother-hood of Boilermakers,Iron Ship Builders, Blacksmiths,Forgers and Helpers, AFL-CIO, Local No. 40.Case No. 9-CA-3101.December 15, 1964DECISION AND ORDEROn August 18, 1964, Trial Examiner Sidney Sherman issued hisDecision in the above-entitled proceeding, finding that the Respond-ent had engaged in and was engaging in certain unfair labor prac-tices and recommending that it cease and desist therefrom and takecertain affirmative action, as set forth in the attached Trial Exam-iner'sDecision.He further found that the Respondent had notengaged in certain other unfair labor practices alleged in the com-plaint and recommended that such allegations be dismissed.There-after, the Respondent and the General Counsel filed exceptions tothe Trial Examiner's Decision and briefs in support thereof.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, as amended, the Board has delegated its powers inconnection with this case to a three-member panel [Members Fan-ning, Brown, and Jenkins].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.150 NLRB No. 1.